UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:JUNE 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-13447 ANNALY CAPITAL MANAGEMENT, INC. (Exact name of Registrant as specified in its Charter) MARYLAND 22-3479661 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1, SUITE 2902 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (212) 696-0100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _X_ No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filer  Non-accelerated filer  Smaller reporting company  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoþ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at August 5, 2010 Common Stock, $.01 par value ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS Part I. FINANCIAL INFORMATION Item 1.Financial Statements: Consolidated Statements of Financial Condition at June 30, 2010 (Unaudited) and December 31, 2009 (Derived from the audited consolidated statement of financial condition at December 31, 2009) 1 Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the quarters and six months ended June 30, 2010 and 2009 2 Consolidated Statement of Stockholders’ Equity (Unaudited) for the six months ended June 30, 2010 3 Consolidated Statements of Cash Flows (Unaudited) for the six months ended June 30, 2010and 2009 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 46 Item 4. Controls and Procedures 47 Part II. OTHER INFORMATION Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 5. Other Information 48 Item 6. Exhibits 48 SIGNATURES 50 Part I Item1.Financial Statements ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION JUNE 30, 2, 2009 (dollars in thousands) June 30, 2010 (Unaudited) December 31, 2009(1) ASSETS Cash and cash equivalents $ $ Reverse repurchase agreements with affiliate Reverse repurchase agreements Mortgage-Backed Securities, at fair value Agency debentures, at fair value Investment with affiliates Securities borrowed U.S. Treasury securities, at fair value - Receivable for Mortgage-Backed Securities sold Accrued interest and dividends receivable Receivable from Prime Broker Receivable for advisory and service fees Intangible for customer relationships, net Goodwill Interest rate swaps, at fair value - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Repurchase agreements $ $ Payable for Investment Securities purchased Convertible Senior Notes - U.S. Treasury Securities purchased, not yet settled - Accrued interest payable Dividends payable Securities loaned Accounts payable and other liabilities Interest rate swaps, at fair value Other derivative contracts, at fair value - Total liabilities 6.00% Series B Cumulative Convertible Preferred Stock: 4,600,000 shares authorized, 2,603,969 and 2,604,614 shares issued and outstanding, respectively. 63,098 63,114 Commitments and contingencies - - Stockholders’ Equity: 7.875% Series A Cumulative Redeemable Preferred Stock: 7,412,500 authorized, 7,412,500 shares issued and outstanding,respectively 177,088 Common stock, par value $.01 per share, 987,987,500 shares authorized, 559,763,825 and 553,134,877 shares issued and outstanding, respectively 5,598 5,531 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities, Series B Cumulative Convertible Preferred Stock and stockholders’ equity $ $ (1)Derived from the audited consolidated financial statements at December 31, 2009. See notes to consolidated financial statements. 1 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (dollars in thousands, except per share amounts) (Unaudited) For the Quarter Ended June 30, For the Quarter Ended June 30, For the Six Months Ended June 30, 2010 For the Six MonthsEnded June 30, 2009 Interest income Investments $ Securities loaned - - Total interest income Interest expense Repurchase agreements Interest rate swaps Convertible Senior Notes - - Securities borrowed - - Total interest expense Net interest income Other (loss) income Investment advisory and service fees Gain on sale of Investment Securities Dividend income Unrealized (loss) gain on interest rate swaps ) ) Net gain on trading securities 77 - 77 - Income from underwriting - - Total other (loss) income ) ) Expenses Distribution fees - General and administrative expenses Total expenses (Loss) income before income from equity method investments and income taxes ) Income from equity method investment - - Income taxes Net (loss) income ) Dividends on preferred stock Net (loss) income (related) available to common shareholders $ ) $ $ $ Net income available per share to common shareholders: Basic $ ) $ $ $ Diluted $ ) $ $ $ Weighted average number of common shares outstanding: Basic Diluted Net (loss) income $ ) $ $ $ Other comprehensive income: Unrealized gain on available-for-sale securities Unrealized gain on interest rate swaps Reclassification adjustment for net (gains)loss included in net income ) Other comprehensive income Comprehensive income $ See notes to consolidated financial statements. 2 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY SIX MONTHS ENDED JUNE 30, 2010 (dollars in thousands, except per share data) (Unaudited) Preferred Stock Common Stock Par Value Additional Paid-In Capital Accumulated Other Comprehensive Income (Loss) Accumulated Deficit Total BALANCE, DECEMBER31, 2009 $ ) $ Net income - Other comprehensive income - Comprehensive income - Exercise of stock options - 1 - - Stock option expense and long-term compensation expense - - Conversion of Series B cumulative preferred stock - - 16 - - 16 Net proceeds from direct purchase and dividend reinvestment - 66 - - Preferred Series A dividends declared$0.9844 per share - ) ) Preferred Series B dividends declared $0.75 per share - ) ) Common dividends declared $1.33 per share - ) ) BALANCE, JUNE 30, 2010 $ ) $ See notes to consolidated financial statements 3 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (Unaudited) For the Quarter Ended June 30, 2010 For the Quarter Ended June 30, 2009 For the Six Months Ended June 30, 2010 For the Six Months Ended June 30, 2009 Cash flows from operating activities: Net income $ ) $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of Mortgage Backed Securities premiums and discounts, net Amortization of intangibles Deferred expense amortization - - Gain on sale of Investment Securities ) Stock option and long-term compensation expense Unrealized loss (gain) on interest rate swaps ) ) Net gains on trading securities ) - ) - Net change in investment with affiliate, equity method ) - ) - Decrease (increase) in accrued interest and dividend receivable ) Decrease (increase) in other assets ) Increase (decrease) in advisory and service fees receivable ) Increase (decrease in) interest payable ) ) (Decrease) increase in accounts payable and other liabilities ) Payments on repurchase agreements from Broker Dealer ) Proceeds from repurchase agreements from Broker Dealer Payments on reverse repo from Broker Dealer ) Proceeds from reverse repo from Broker Dealer Payments on securities borrowed ) - ) - Proceeds from securities borrowed - - Payments on securities loaned ) - ) - Proceeds from securities loaned - - Purchase of trading securities ) - ) - Proceeds from sale of trading securities - - Net cash provided by operating activities Cash flows from investing activities: Purchase of Mortgage-Backed Securities ) Proceeds from sale of Investment Securities Principal payments of Mortgage-Backed Securities Agency debentures called - Purchase of agency debentures ) Payments on reverse repurchase agreements - ) ) ) Proceeds from reverse repurchase agreements - Purchase of available-for-sale equity securities from affiliate - ) - ) Net cash used in investing activities ) Cash flows from financing activities: Proceeds from repurchase agreements Principal payments on repurchase agreements ) Issuance of convertible notes - - - Proceeds from exercise of stock options 99 Proceeds from direct purchase and dividend reinvestment - - Dividends paid ) Net cash (used) provided by financing activities ) ) ) Net (decrease) increase in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental disclosure of cash flow information: Interest paid $ Taxes paid $ Noncash investing activities: Receivable for Investment Securities Sold $ Payable for Investment Securities Purchased $ Net change in unrealized (loss) gain on available-for-sale securities and interest rate swaps, net of reclassification adjustment $ Noncash financing activities: Dividends declared, not yet paid $ Conversion of Series B cumulative preferred stock - $
